SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35034 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] The number of shares outstanding of the Registrant’s common stock, $0.01 per share, as of July31, 2012, was 2,496,224. WOLVERINE BANCORP, INC. FORM 10-Q/A EXPLANATORY NOTE This Amended Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 for Wolverine Bancorp, Inc. (the “Registrant”) is being filed to correct the number of the Registrant’s outstanding shares as of July 31, 2012 which appears on the cover page. The Registrant initially filed its Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 on August 14, 2012. Other than the number of outstanding shares outstanding as of July 31, 2012, no other information has been changed from the initial filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WOLVERINE BANCORP, INC. Date:August 28, 2012 /s/ David H. Dunn David H. Dunn President and Chief Executive Officer Date:August 28, 2012 /s/ Rick A. Rosinski Rick A. Rosinski Chief Operating Officer and Treasurer
